Opinion issued October 17, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00965-CV
____________

BAYER HOMES, INC., Appellant

V.

LAKE OLYMPIA DEVELOPMENT, N.V.,
D/B/A AFG LAKE OLYMPIA, INC., Appellee



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 107052



O P I N I O N
 The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App.
P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Price. (1)
Do not publish. Tex. R. App. P. 47.
1.